45 F.3d 427NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Gary TOBIN, Plaintiff Appellant,v.PUBLIC DEFENDER CORPORATION;  Jerry L. Detrick,Administrator, Eastern Regional Jail;  Nicholas Hunn,Commissioner, Division of Corrections;  Joseph J. Skaff,Major General, Secretary, Division of Corrections,Defendants Appellees.
No. 94-6613.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1994.Decided Jan. 6, 1995.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, District Judge.  (CA-93-182-E)
Gary Tobin, appellant pro se.
Michael Kozakewich, Jr., Steptoe & Johnson, Clarksburg, WV;  Chad M. Cardinal, Charleston, WV, for appellees.
N.D.W.Va.
DISMISSED.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.  Tobin v. Public Defender Corp., No. CA-93-182-E (N.D.W. Va.  Apr. 14, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED